PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUDLEY et al.
Application No. 16/295,427
Filed: 7 Mar 2019
For: METHODS OF TREATING TESTOSTERONE DEFICIENCY

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition, filed December 17, 2021, under 37 CFR 1.181 (no fee) requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition is GRANTED.

The Office contended the application became abandoned for failure to timely reply to the non-final Office action, mailed May 13, 2021, which set a three month extendable period for response. A Notice of Abandonment was mailed on December 8, 2021.

Applicant filed a petition to withdraw the holding of abandonment on December 17, 2021, based on the assertion that a proper reply to the May 13, 2021 non-final Office action was filed via EFS-Web on November 15, 2021.  Applicant has provided a copy of the reply and an itemized Electronic Acknowledgement Receipt dated November 15, 2021.

Per MPEP 502.05 I C. Electronic Acknowledgement Receipt and Date Of Receipt

The Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web. The electronic documents are itemized in the Electronic Acknowledgement Receipt, which will contain a full listing of the documents submitted to the USPTO as described by the user during the submission process, including the count of pages and/or byte sizes for each document. Thus, the Electronic Acknowledgement Receipt is the electronic equivalent of the postcard receipt described in MPEP § 503. 

Petitioner has provided a copy of the Electronic Acknowledgement Receipt that establishes 11 pages of Amendment/Req. Recon-After Non-Final Reject./Claims/Applicant Argument/Remarks Made in an Amendment were filed in Application No. 16/295,427 on November 15, 2021. The Electronic Acknowledgement Receipt also establishes a 4 page IDS, 462 pages of Non Patent Literature, and 2 pages of Fee Worksheet were filed in Application No. 16/295,427 on November 15, 2021. 


The Electronic Acknowledgement Receipt is the electronic equivalent of the postcard receipt described in MPEP § 503. Thus, petitioner has provided prima facie evidence that a proper reply to the May 13, 2021 non-final Office action was timely filed in the Office on Monday, November 15, 2021. The petition to withdraw the holding of abandonment is GRANTED.  No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision, the application will be referred to Technology Center A.U. 1627 for consideration of the amendment and IDS electronically filed on November 15, 2021 and resubmitted with the instant petition on December 17, 2021.


Any inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET